DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 11/5/2020. Claims 1-20 are pending in the case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  The newly amended claim 1 recites detecting a first operation on a map object in a service scenario performed by a user; displaying a signal list corresponding to the first operation….,… and sending ….display the target prompt information selected by the user from the signal list, and to display a target shortcut message in text form ... It is unclear whether the signal lists (short-cut messages) are displayed in response to a first operation on a map object or by triggering a shortcut message icon 13 shown in Fig. 13A. Because the specification states detecting a first operation on a map object in a service scenario performed by a user; displays a signal wheel as shown in Fig. 4 – not the short-cut messages shown in Fig. 13A. Examiner notes that the claims as a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 2010/0184516 A1) in view of Okazaki et al. (US 2006/0040738 A1 hereinafter Okazaki). 

As to independent claim 1, Matsumura teaches a method for exchanging information in an application service performed by a computing device in connection with a target client (Fig. 3A-3B), the method comprising:

 displaying a signal list corresponding to the first operation, the signal list comprising several pieces of set prompt information (“When the player of the game machine 1 touches the icon 131 or 132 displayed as moving on the second LCD 12 in FIG. 3A, a message group 140 including message buttons 141 to 144 corresponding to the touched icon 131 or 132 is displayed as shown in FIG. 3B” paragraph 0048);
receiving target prompt information selected by the user from the signal list, the target prompt information being any one of the several pieces of prompt information (“When the player of the game machine 1 touches one of the message buttons 141 to 144 displayed on the second LCD 12 in FIG. 3B” paragraph 0049);
obtaining, based on the target prompt information, an identifier corresponding to the target prompt information (FIG. 4A shows message IDs 203a to 203d which are associated with message buttons 141-144);
generating a first synchronization instruction by using at least the identifier corresponding to the target prompt information (“When the player of the game machine 1 touches one of the message buttons 141 to 144 displayed on the second LCD 12 in FIG. 3B, a message corresponding to the touched one of the message buttons 141 to 144 is displayed as the message 111 of the player character 101” pragrpah0049); and
sending the first synchronization instruction to each of a plurality of clients needing to perform exchange, the first synchronization instruction causes each of the 
Matsumura teaches displaying a map 121 showing the positional relation among the individual character which is equivalent to the claimed “map object”.  However, Matsumura does not provide a detail description that the map object 121 being a mapped image for a master map of the service scenario, wherein visible objects in the master map are presented on the map object. Okazaki for explicitly teaching the map object being a mapped image for a master map of the service scenario, wherein visible objects in the master map are presented on the map object. (FIG. 5 is a diagram illustrating a main screen of a game and a first example of the radar image 6, paragraph 0058-0059).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matsumura to comprise such that the map object being a mapped image for a master map of the service scenario, wherein visible objects in the master map are presented on the map object.  One would have been motivated to make such a combination “to provide a game image display control program which is capable of allowing a range which is actually in a visual field to match with a visual field display of a radar even 

As to dependent claim 2, Matsumura teaches the method according to claim 1, Matsumura further teaches the method comprising: before displaying the signal list corresponding to the first operation: 
obtaining an operation location of the first operation on the map object; and wherein the displaying a signal list corresponding to the first operation comprises: displaying, at the operation location, the signal list corresponding to the first operation (the player of the game machine 1 touches the icon 131 or 132 displayed as moving on the second LCD 12 in FIG. 3A, a message group 140 (whose details will be given later) including message buttons 141 to 144 corresponding to the touched icon 131 or 132 is displayed as shown in FIG. 3B.” paragraph 0048). 

As to dependent claim 10, Matsumura teaches the method according to claim 1, Matsumura further teaches the method comprising: 
obtaining an operation object of a second operation when detecting that the user performs the second operation on the map object in the service scenario (player 1 presses icon 131 or 132 on display 12, paragraph 0048);  
obtaining, based on an object type of the operation object, prompt information corresponding to the object type (“The game situation specific data 200 shown in FIG. 4A has a game situation 201, an icon type 202, and message IDs 203a to 203d in association with one another.” Paragraph 0052-0057, Fig. 4A);  

generating a second synchronization instruction by using at least the identifier of the avatar icon of the character model, the identifier of the avatar icon of the operation object, and the prompt information, and sending the second synchronization instruction to each client needing to perform exchange, the second synchronization instruction being used for instructing the client to display the avatar icon of the character model, the avatar icon of the operation 
object, and the prompt information (“When the player of the game machine 1 touches one of the message buttons 141 to 144 displayed on the second LCD 12 in FIG. 3B, a message corresponding to the touched one of the message buttons 141 to 144 is displayed as the message 111 of the player character 101.  Further, information on the touched one of the message buttons 141 to 144 is sent to the other game machine to display the same message thereon” paragraph 0049).

As to dependent claim 11, Matsumura teaches the method according to claim 10, Matsumura further teaches the method further comprising: obtaining a location, on the map object, of the character model controlled by the user (displays a map 121 showing the positional relation among the individual characters and an operation); and  wherein the generating a second synchronization instruction by using at least the identifier of the avatar icon of the character model, the identifier of the avatar icon of the 
 generating the second synchronization instruction by using the identifier of the avatar icon of the character model, the identifier of the avatar icon of the operation object, the prompt information, the location of the character model controlled by the user, and a preset identifier of a second special effect icon, and sending the second synchronization instruction to each client needing to perform exchange, the second synchronization instruction being specifically used for instructing the client to display, at the location of the character model controlled by the user, a special effect icon corresponding to the identifier of the second special effect icon (“When the player of the game machine 1 touches one of the message buttons 141 to 144 displayed on the second LCD 12 in FIG. 3B, a message corresponding to the touched one of the message buttons 141 to 144 is displayed as the message 111 of the player character 101.  Further, information on the touched one of the message buttons 141 to 144 is sent to the other game machine to display the same message thereon.” Paragraph 0049).

As to dependent claim 14, Matsumura teaches the method according to claim 1, Matsumura further teaches the method comprising: 
presenting several preset shortcut messages in response to a trigger operation performed by the user on a shortcut message icon presented on an interface of the target client (Fig. 3B message group 140 displayed in response to a user input on element 131 shown in fig. 3A);  

 obtaining the identifier of the avatar icon of the character model controlled by the user in the service scenario (character 101 and character 102);  and 
generating a third synchronization instruction by using at least the identifier of the avatar icon of the character model and the target shortcut message, and sending 
the third synchronization instruction to each client needing to perform exchange, the third synchronization instruction being used for instructing the client to display the avatar icon of the character model and the target shortcut message (“When the player of the game machine 1 touches one of the message buttons 141 to 144 displayed on the second LCD 12 in FIG. 3B, a message corresponding to the touched one of the message buttons 141 to 144 is displayed as the message 111 of the player character 101.  Further, information on the touched one of the message buttons 141 to 144 is sent to the other game machine to display the same message thereon” paragraph 0049).

Claims 16-19 reflect a computing device embodying the limitations of claims 1-2, 10, and 14 therefore the claims are rejected under similar rationale.

Claim 20 reflects a non-transitory readable storage medium embodying the limitations of claim 1; therefore the claim is rejected under similar rationale.

Claims 3-6, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 2010/0184516 A1) in view of Okazaki et al. (US 2006/0040738 A1 hereinafter Okazaki), and Yamamoto (US 2011/0245942 A1 ).

As to dependent claim 3, Matsumura teaches the method according to claim 2, Matsumura further teaches wherein the first synchronization instruction is further generated by using the operation location (player of the game machine 1 touches the icon 131 or 132).
Matsumura does not appear to expressly teach the first synchronization instruction is specifically used for instructing the client to display the target prompt information at the operation location on the map Object.
Yamamoto teaches the first synchronization instruction is specifically used for instructing the client to display the target prompt information at the operation location on the map Object (FIG. 24 is a diagram illustrating a game image and a radar map image displayed when a backup request message MSM has been received). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matsumura to comprise generating a first synchronization instruction is specifically used for instructing the client to display the target prompt information at the operation location on the map Object.  One would have been motivated to make such a combination to enable multiple user devices to connect and share/exchange data conveniently. 

claim 4, Matsumura teaches the method according to claim 3, Matsumura does not appear to expressly teach wherein the identifier corresponding to the target prompt information is an identifier of a first special effect icon corresponding to the target prompt information; and
the displaying, by the client, the target prompt information at the operation location on the map object further comprises: displaying, by the client at the operation location by using the identifier of the first special effect icon corresponding to the target prompt information, the first special effect icon corresponding to the target prompt information.
Yamamoto teaches wherein the identifier corresponding to the target prompt information is an identifier of a first special effect icon corresponding to the target prompt information (Fig. 24 message mark MSM identified by a circle icon); and
the displaying, by the client, the target prompt information at the operation location on the map object further comprises: displaying, by the client at the operation location by using the identifier of the first special effect icon corresponding to the target prompt information, the first special effect icon corresponding to the target prompt information (Fig. 24 message mark MSM identified by a circle icon.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matsumura to comprise wherein the identifier corresponding to the target prompt information is an identifier of a first special effect icon corresponding to the target prompt information; and the displaying, by the client, the target prompt information at the operation location on the map object further comprises: displaying, by the client at 

As to dependent claim 5, Matsumura teaches the method according to claim 4, Matsumura teaches the method further comprising:
after obtaining the operation location of the first operation on the map object ( the player of the game machine 1 touches the icon 131 or 132  paragraph 0047-0048):
determining, on the master map, a mapping operation location of the operation location on the map object based on a mapping relationship between the map object and the master map (“touch panel 13 mounted thereon and serving as the lower screen normally displays a map 121 showing the positional relation among the individual characters” paragraph 0047); and
wherein the first synchronization instruction is further generated by using the mapping operation location, and the first synchronization instruction is further used for displaying, at the mapping operation location on the master map the target prompt information (Fig. 3A message 111 and 112 displaying). However, Matsumura does not appear to expressly teach displaying, at the mapping operation location on the master map a special effect icon corresponding to the identifier of the first special effect icon.
Yamamoto teaches displaying, at the mapping operation location on the map, a special effect icon corresponding to the identifier of the first special effect icon (Fig. 24 messaage icon MSM), Even though Yamamoto teaches displaying the icon on a radar 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matsumura to comprise wherein the first synchronization instruction is further generated by using the mapping operation location, and the first synchronization instruction is further used for displaying, at the mapping operation location on the master map, , a special effect icon corresponding to the identifier of the first special effect icon . One would have been motivated to make such a combination to enable multiple user devices to connect and share/exchange data conveniently. 

As to dependent claim 6, Matsumura teaches the method according to claim 5, Matsumura further teaches the obtaining an operation location of the first operation on the map object further comprises: obtaining a pressing location of the first pressing operation on the map object (Fig. 3A player 1 press icon 13 or 132 on display 12).

As to dependent claim 8, Matsumura teaches the method according to claim 4, Matsumura further teaches wherein the service scenario further comprises an original map object, the map object is a display effect image obtained after the original map object is amplified, and there is a mapping relationship between every two of the original map object, the map object, and the master map;
before the generating a first synchronization instruction by using at least the identifier corresponding to the target prompt information, and sending the first 
determining an original mapping operation location, on the original map object, of the operation location on the map object based on the mapping relationship between the original map object and the map object; and
the first synchronization instruction is further generated by using the original mapping operation location, and the first synchronization instruction is further used for instructing the client to display, at the original mapping operation location on the original map object, a special effect icon corresponding to the identifier of the first special effect icon.
Yamamoto teaches wherein the service scenario further comprises an original map object, the map object is a display effect image obtained after the original map object is amplified, and there is a mapping relationship between every two of the original map object, the map object, and the master map (Fig. 23 displays the enlarged map and the radar map image);
before the generating a first synchronization instruction by using at least the identifier corresponding to the target prompt information, and sending the first synchronization instruction to each client needing to perform exchange, the method further comprises:
determining an original mapping operation location, on the original map object, of the operation location on the map object based on the mapping relationship between the original map object and the map object (the radar map image generation section 
the first synchronization instruction is further generated by using the original mapping operation location, and the first synchronization instruction is further used for instructing the client to display, at the original mapping operation location on the original map object, a special effect icon corresponding to the identifier of the first special effect icon (“As illustrated in FIG. 24, the name of the speaker (name of ally object "QOB") and the message are displayed within the game image F1, for example.  A message mark MSM that indicates the position of the ally object QOB operated by the terminal GT2 is disposed on the radar map to generate the radar map image M1” paragraph 0337).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matsumura to comprise determining an original mapping operation location, on the original map object, of the operation location on the map object based on the mapping relationship between the original map object and the map object; and the first synchronization instruction is further generated by using the original mapping operation location, and the first synchronization instruction is further used for instructing the client to display, at the original mapping operation location on the original map object, a special effect icon corresponding to the identifier of the first special effect icon. One would have been motivated to make such a combination to enable multiple user devices to connect and share/exchange data conveniently. 

claim 15, Matsumura teaches the method according to claim 14, further comprising: 
Matsumura further teaches obtaining the location, on the map object, of the character model controlled by the user (Matsumura, Fig. 3A, the map 121 displaying play characters 102-105); and 
the generating a third synchronization instruction by using at least the identifier of the avatar icon of the character model and the target shortcut message, and sending the third synchronization instruction to each client needing to perform exchange comprises: 
generating the third synchronization instruction by using the identifier of the avatar icon of the character model, the target shortcut message, the location of the character model on the map object, and a preset identifier of a third special effect icon, and sending the third synchronization instruction to each client needing to perform exchange (“when the player of the game machine 1 touches one of the message buttons 141 to 144 displayed on the second LCD 12 in FIG. 3B, a message corresponding to the touched one of the message buttons 141 to 144 is displayed as the message 111 of the player character 101.  Further, information on the touched one of the message buttons 141 to 144 is sent to the other game machine to display the same message thereon.” Paragraph 0049), 
the third synchronization instruction being further used for instructing the client to display, at the location of the character model, the message (“the message buttons 141 to 144 is displayed as the message 111 of the player character 101” paragraph 0049).

Yamamoto teaches displaying a special effect icon corresponding to the message (Fig. 24 message mark MSM).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matsumura to comprise a special effect icon corresponding to the identifier of the third special effect icon.  One would have been motivated to make such a combination in order to provide a visual clue so the user recognize which operation is being executed. 

5.	Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 2010/0184516 A1) in view of Okazaki et al. (US 2006/0040738 A1 hereinafter Okazaki), Yamamoto (US 2011/0245942 A1 ), and Sawada. (US 2015/0378459 A1).

 As to dependent claim 7, Matsumura teaches the method according to claim 6, Matsumura does not appear to expressly teach wherein the signal list is a signal wheel, 
the signal wheel comprises several set regions, and each region corresponds to one piece of prompt information;  and 
the obtaining, based on target prompt information selected by the user from the signal list, an identifier corresponding to the target prompt information further comprises: 
determining an end location of the first pressing operation and a target region in which the end location is located in the signal wheel;  and 

Sawada teaches wherein the signal list is a signal wheel, the signal wheel comprises several set regions, and each region corresponds to one piece of prompt information (virtual joystick 131 including four positions); and 
the obtaining, based on target prompt information selected by the user from the signal list, an identifier corresponding to the target prompt information further comprises: 
determining an end location of the first pressing operation and a target region in which the end location is located in the signal wheel(“the coordinate value of the contact position C1” paragraph 0033);  and 
obtaining, based on target prompt information corresponding to the target region, an identifier of a first special effect icon corresponding to the target prompt information (the position of the movable object 132 indicated by a broken line), and then displayed.” Paragraph 0033).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matsumura  to comprise wherein the signal list is a signal wheel, the signal wheel comprises several set regions, and each region corresponds to one piece of prompt information;  and 
the obtaining, based on target prompt information selected by the user from the signal list, an identifier corresponding to the target prompt information further comprises: 
determining an end location of the first pressing operation and a target region in which the end location is located in the signal wheel;  and obtaining, based on target prompt information corresponding to the target region, an identifier of a first special effect icon . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 2010/0184516 A1) in view of Okazaki et al. (US 2006/0040738 A1 hereinafter Okazaki), and Louch (US 8368645 B2).

As to dependent claim 9, Matsumura teaches the method according to claim 2, Matsumura does not appear to expressly teach wherein the target prompt information is used for instructing to gather together towards the operation location on the map object;  and the first special effect icon corresponding to the target prompt information comprises a direction indication icon, and the direction indication icon is used for indicating a direction, relative to the operation location, of a location of a character model controlled by the client in the service scenario. 
Louch teaches first special effect icon corresponding to the target prompt information comprises a direction indication icon, and the direction indication icon is used for indicating a direction, relative to the operation location, of a location (FIGS. 1A-1D illustrate an example cross-fade transition of a cursor from a current state to a target state using a transition effect).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matsumura  to comprise wherein the target prompt information is used for instructing to gather together towards the operation location on the map object;  and the first special . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 2010/0184516 A1) in view of Okazaki et al. (US 2006/0040738 A1 hereinafter Okazaki), Yamamoto (US 2011/0245942 A1 ), and Miyamoto et al. (US 7762891 B2, hereinafter Miyamoto).

As to dependent claim 12, Matsumura teaches the method according to claim 11, Matsumura further teaches the generating the second synchronization instruction by using the identifier of the avatar icon of the character model, the identifier of the avatar icon of the operation object, the prompt information, the location of the character model controlled by the user, and sending the second synchronization instruction to each client needing to perform exchange (Fig. 3A-B)
determining, based on the mapping relationship between the original map object and the map object, an original mapping character model location on the original map object that is of the location of the character model controlled by the user; and generating the second synchronization instruction by using the identifier of the avatar icon of the character model, the identifier of the avatar icon of the operation 
Yamamoto teaches generating the second synchronization instruction by using the preset identifier of the second special effect icon (Fig. 24 message MSM icon).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matsumura to comprise wherein generating the second synchronization instruction by using the preset identifier of the second special effect icon.  One would have been motivated to make such a combination to provide a more user-friendly virtual operation tool. 
Matsumura does not appear to expressly teach wherein the service scenario further comprises an original map object, the map object is a display effect image obtained after the original map object is amplified, and there is a mapping relationship between every two of the original map object, the map object, and the master map.
Miyamoto teaches wherein the service scenario further comprises an original map object, the map object is a display effect image obtained after the original map object is amplified, and there is a mapping relationship between every two of the original 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matsumura to comprise wherein the service scenario further comprises an original map object, the map object is a display effect image obtained after the original map object is amplified, and there is a mapping relationship between every two of the original map object, the map object, and the master map.  One would have been motivated to make such a combination to provide a more user-friendly virtual operation tool. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 2010/0184516 A1) in view of Okazaki et al. (US 2006/0040738 A1 hereinafter Okazaki), and Haussila et al. (US 8448095 B1, hereinafter Haussila).

As to dependent claim 13, Matsumura teaches the method according to claim 10, Matsumura does not appear to expressly teach however Haussila teaches wherein the second operation is a second pressing operation and the obtaining an operation object of a second operation further comprises: obtaining an operation object of the second pressing operation (At step 10114, tap on the specific segment of the field, where he/she wishes to perform the growing operation).Haussila does not appear to expressly teach the second pressing operation whose duration does not exceed the first time threshold, a person having ordinary skill in the art would understand that the reason for adding this feature is only for executing two different outcome using the same type of input, i.e., tapping or pressing.
.  

Response to Arguments
Applicant’s arguments have been considered but are moot in view the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171